Mr. Justice Carter delivered the opinion of the court: From the foregoing statement it is evident that this court has no jurisdiction to entertain this appeal. The briefs do not disclose, and we cannot conceive, any possible ground of jurisdiction in this court. The appeal was doubtless taken on the ground that a freehold was involved. Without doubt a freehold was involved in the original decree, but not in the points assigned for error. The appeal should have been taken to the Appellate Court, and not to this court. Franklin v. Loan and Investment Co. 152 Ill. 345; Prouty v. Moss, 188 id. 84; Miller v. Kensil, 223 id. 201; Cheney v. Teese, 113 id. 444; Malaer v. Hudgens, 130 id. 225; Brockway v. Kizer, 215 id. 188; In re Estate of Ross, 220 id. 142; Hutchinson v. Spoehr, 221 id. 312. Under these authorities we can take no other course than to refuse to entertain jurisdiction and dismiss the appeal. Leave is given to withdraw the record, abstracts and briefs. Appeal dismissed.